United States Court of Appeals
                                                                                              Fifth Circuit
                                                                                           F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                             July 12, 2006
                                  FOR THE FIFTH CIRCUIT
                                                                                       Charles R. Fulbruge III
                                                                                               Clerk


                                           No. 05-60151
                                         Summary Calendar


IMRAN ALI MOMIN,


                                                          Petitioner,

                                                 versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,


                                                          Respondent.

                        ----------------------------------------------------------
                               Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                        BIA No. A74 377 075
                        ----------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Imran Ali Momin, a native and citizen of Pakistan, petitions for review of the denial by the

Board of Immigration Appeals (BIA) of his motion to reopen his immigration proceedings to allow

him to assert claims for asylum and withholding of removal. Momin argues that the BIA abused its

discretion and violated his due process rights when it denied his motion to reopen because the BIA




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
ignored evidence submitted by Momin that country conditions in Pakistan made it unsafe for him to

bring his family to that country.

       Momin’s claims for asylum and withholding of removal are grounded in the treatment he fears

his family would receive because of his interfaith, interracial marriage. Momin has failed to

demonstrate that the evidence he submitted to the BIA could not have been discovered earlier and

presented to the immigration judge during the deportation proceedings. He thus has not shown that

the BIA abused its discretion in denying his motion to reopen. See Ogbemudia v. INS, 988 F.2d 595,

600 (5th Cir. 1993).

       Accordingly, Momin’s petition for review is DENIED.




                                              -2-